Citation Nr: 0532891	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a personality disorder 
and/or an anxiety disorder, to include whether the appellant 
had a preexisting disorder which was aggravated by active 
military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and BM


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to July 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim.

The record reflects that the veteran has recently requested a 
Board hearing with respect to this case.  However, the 
veteran has already provided testimony at a Board hearing 
before the undersigned Veterans Law Judge in July 2004, a 
transcript of which is of record.  Moreover, statements were 
submitted in support of his claim by his accredited 
representative in August and October 2005.  Accordingly, an 
additional hearing is not warranted based upon the facts of 
this case.

This case was previously before the Board in December 2004, 
at which time it was remanded for additional development, 
including an examination to address the etiology of his 
anxiety disorder.  As a preliminary matter, the Board finds 
that the remand directives have been substantially complied 
with, and, as such, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  For VA purposes, personality disorders and mental 
deficiency as such are not diseases or injuries which are 
subject to service connection.

3.  The veteran was noted as having a history of psychiatric 
problems on his October 1999 enlistment examination.

4.  The competent medical evidence reflects that the 
veteran's in-service psychiatric problems were due to the 
normal progression of his preexisting psychiatric disorder.


CONCLUSION OF LAW

Service connection is not warranted for a personality 
disorder and/or anxiety disorder.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that the 
veteran is not entitled to service connection for his 
personality disorder as a matter of law.  In VAOPGCPREC 5-
2004 (July 23, 2004) VA's Office of General Counsel held that 
the law does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duties to assist and notify are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Regarding the anxiety disorder claim, it has been held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the RO sent correspondence to the veteran in 
July 2001, which was clearly prior to the December 2001 
rating decision that is the subject of this appeal.  This 
correspondence, in essence, informed the veteran what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  Although this 
correspondence may not have contained all of the necessary 
notice elements as required by 38 U.S.C.A. § 5103(a), this is 
harmless error as additional correspondence was provided to 
the veteran in November 2002 and February 2005 which did 
satisfy the necessary elements.  Taken together this 
correspondence addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, adequate notice was 
provided prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the March 2003 
Statement of the Case (SOC), and multiple Supplemental SOCs 
(SSOCs) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC, as well as SSOCs 
promulgated in September 2003 and June 2005, included a 
summary of the relevant regulatory provisions of 38 C.F.R. 
§ 3.159 detailing the duties to assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In light of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the SOC and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  Moreover, he 
was been accorded several examinations in conjunction with 
this case, with the most recent being in May 2005.  Nothing 
in the record reflects that he had identified the existence 
of any relevant evidence that has not been obtained or 
requested.  In fact, he reported at the May 2005 VA 
examination that he was not currently receiving any treatment 
for his psychiatric disorder, nor was he currently on any 
medication(s).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

Initially, the Board notes that the competent medical 
evidence confirms the veteran does have a personality 
disorder, to include VA psychiatric examinations conducted in 
September 2001 and May 2005.  The Board also notes that 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In other words, it is 
not a disability subject to service connection.  As such, the 
veteran has no legal entitlement to the benefit sought on 
appeal.

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the veteran's claim of 
service connection for a personality disorder must be denied 
as a matter of law.

With respect to the veteran's anxiety disorder claim, the 
veteran, in essence, acknowledges that he had psychiatric 
problems prior to his military service, but contends that his 
anxiety disorder was aggravated by his period of active duty.  
He testified that he had some interpersonal difficulties with 
his sergeant and staff sergeant, that he tried to work them 
out, but that they got some other soldiers to give him a 
difficult time, with some bullying and ostracizing, which 
ultimately resulted in an outburst in December 2000.  He also 
provided additional details regarding the problems he 
experienced during active service.  His mother provided 
testimony in support of his claim.  Further, both parents, as 
well as the veteran's brother, have provided statements in 
support of his claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, a history of preexisting psychiatric problems 
was noted on the October 1999 enlistment examination.  
Specifically, it was noted that he had counseling for anxiety 
and interpersonal difficulties from 1998 to 1999.  On a 
September 1999 Applicant Medical Prescreening Form, the 
veteran had reported that he had been treated for a mental 
condition in that he had seen/spoken to a Mental Health 
Counselor for family counseling in 1998.  In addition, the 
records of treatment from June 1998 to August 1998 were 
attached to the September 1999 Applicant Medical Prescreening 
Form and were reviewed by examiners at the time of the 
October 1999 entrance examination.  A September 1999 private 
psychologist's statement noted that he was treated from March 
1998 to May 1999 for interpersonal difficulties and self-
esteem issues, and that his psychiatric diagnosis would be 
anxiety disorder with interpersonal difficulties.  Although 
noting the preexisting psychiatric disorder, examiners at 
that time of enlistment concluded that the disorder was not 
so severe at that time to render the veteran disqualified for 
service.  Consequently, he was accepted into service.

Because a psychiatric condition, including an anxiety 
disorder, was noted on the entrance examination, the 
presumption of sound condition does not arise in this case 
with regard to that disorder.  38 U.S.C.A. § 1111.  In this 
regard, the presumption of soundness at entrance to service 
"only attaches where there has been an induction examination 
in which the later complained-disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. 
App. 529, 535 (1996).  Accordingly, the Board finds that the 
medical evidence reflects the veteran's anxiety disorder pre-
existed service.  38 U.S.C.A. § 1111.  

The remaining question is whether a preexisting psychiatric 
disorder, to include an anxiety disorder, was aggravated 
during active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In this case, as in other cases, only independent medical 
evidence may be considered to support Board findings with 
regard to medical matters such whether a diagnosis of a 
disease or whether a disease permanently worsened during 
service beyond the natural progress.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the veteran, his parents, and/or 
his brother has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The service medical records indicate that the pre-existing 
psychiatric disorder underwent an increase in severity during 
service.  As already noted, the veteran's psychiatric 
disorder at the time of entrance was not considered 
disqualifying and he was found acceptable for active service.  
His psychiatric condition was evaluated as normal on both his 
enlistment examination and on a subsequent service 
examination conducted in August 2000.  However, service 
medical records dated in February 2001 note that the veteran 
was seen at the psychiatry clinic, with assessment of social 
phobia, adjustment disorder with mixed disturbance of 
emotions and conduct, rule-out generalized anxiety disorder, 
and personality disorder not otherwise specified (NOS).  
Thereafter, he underwent psychiatric evaluation for fitness 
for duty in March 2001 because of having an episode of 
inappropriate emotional outburst.  Diagnoses at that time 
were personality disorder NOS, social phobia, generalized 
anxiety disorder, and adjustment disorder with mixed 
disturbance of emotions and conduct.  Nevertheless, he was 
found to be fit for retention at that time, and it was found 
that there was no psychiatric disease or defect which 
warranted disposition through medical channels, i.e., 
referral to a medical board.  In addition, it was noted that 
the diagnosis of personality disorder indicated that he had a 
long history of interpersonal and emotional conflicts of the 
type that led to his outburst prompting mental referral, and 
that it was possible that these emotional outbursts would 
continue and might lead to an eventual recommendation for 
separation from the military based on psychiatric factors.  

Thereafter, records from May 2001 reflect that the veteran 
was sent for mental evaluation because of recurring history 
of interpersonal conflicts, disrespecting noncommissioned 
officers (NCO's), inefficient work habits, and emotional 
outbursts.  Diagnoses were personality disorder, social 
phobia, and adjustment disorder with mixed disturbance of 
emotions and conduct.  This evaluation again found that there 
was no psychiatric disease or defect which warranted 
disposition through medical channels, i.e., he was not 
appropriate for a medical board.  However, this evaluation 
found that his personality disorder represented a chronic, 
deeply ingrained, maladaptive pattern of behavior, which 
caused the veteran to be administratively unfit for duty.  
Further, this condition was not amenable to hospitalization, 
treatment, transfer, disciplinary action, retraining, or 
reclassification within the military system; it was unlikely 
that any effort to rehabilitate him into a satisfactory 
member of the military would be successful; and it was 
recommended that he be separated administratively from 
military service.

The veteran's post-service medical records continue to show 
treatment for psychiatric problems.  For example, a September 
2001 VA psychiatric examination diagnosed adjustment disorder 
with disturbance of emotion and conduct, as well as social 
phobia.  However, the only competent medical evidence to 
address whether this pre-existing disability was aggravated 
by his period of active duty is a May 2005 VA psychiatric 
examination report conducted in accord with the Board's 
remand directives.  The clinician who conducted this 
examination noted that the claims file had been reviewed, 
summarized relevant records therein, as well as the veteran's 
medical and personal history.  Following mental status 
examination, the examiner diagnosed anxiety disorder, NOS, 
with symptoms of childhood post-traumatic stress disorder 
(PTSD) and generalized anxiety; and personality disorder, 
NOS, with narcissistic and dependent features.

The examiner also opined that the veteran's primary diagnosis 
was his personality disorder.  Further, the examiner believed 
that the original diagnosis made by the military was the 
correct diagnosis, and that was the diagnosis that resulted 
in the veteran's honorable discharge.  Moreover, the examiner 
opined that the veteran's anxiety was secondary to his 
personality disorder, that the anxiety disorder did pre-exist 
service, and that the anxiety disorder would have progressed 
the way it did regardless of whether or not he was in the 
military.  The examiner provided a rationale in support of 
these opinions which were based upon the veteran's history.

The veteran, his parents, and brother have all submitted 
statements criticizing the findings and opinions of the May 
2005 VA examiner.  However, the Board has already determined 
that their contentions do not constitute competent medical 
evidence.  Moreover, the VA examiner's opinions are based 
upon both a review of the claims folder and an examination of 
the veteran.  The Board also notes that the examiner provided 
an accurate summary of the information contained in the 
relevant medical records.  Further, no competent medical 
evidence is on file which refutes the conclusions of this 
examiner.  Therefore, the Board concludes that this evidence 
constitutes clear and unmistakable evidence required to rebut 
the presumption of aggravation because it shows undebatably 
that the increase in psychiatric symptoms in service was due 
to the natural progress of the condition, i.e., that the 
anxiety disorder would have progressed the way it did 
regardless of whether or not the veteran was in the military.  
38 C.F.R. § 3.306(b).  

In short, the only competent medical opinion to address the 
etiology of the veteran's anxiety disorder found that the 
increase in service was due to the natural progress of the 
preexisting disability.  Moreover, the record reflects the 
examiner had an adequate foundation upon which to base this 
opinion, and that the medical opinion is unrefuted.  
Accordingly, it constitutes clear and unmistakable evidence 
against a finding that the anxiety disorder was aggravated as 
a result of active service.  Consequently, the veteran's 
claim must be denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Entitlement to service connection for a personality disorder 
and/or an anxiety disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


